DELAWARE GROUP® EQUITY FUNDS V Delaware Small Cap Core Fund (the “Fund”) Supplement to the Fund’s Class A, Class C, Class R, and Institutional Class Statutory Prospectuses dated March 29, 2012 Effective August 10, 2012, Christopher S. Adams, Francis X. Morris, Michael S. Morris, and Donald G. Padilla will have primary responsibility for making day-to-day investment decisions for the Fund. The following replaces the information in the section entitled “Who manages the Fund? – Investment manager”: Who manages the Fund? Investment manager Delaware Management Company Portfolio manager Title with Delaware Management Company Start date on the Fund Christopher S. Adams, CFA Vice President, Portfolio Manager, Senior Equity Analyst November 2004 Francis X. Morris Senior Vice President, Chief Investment Officer – Core Equity November 2004 Michael S. Morris, CFA Vice President, Portfolio Manager, Senior Equity Analyst November 2004 Donald G. Padilla, CFA Vice President, Portfolio Manager, Senior Equity Analyst November 2004 The following replaces the biographical information in the section entitled “Who manages the Fund - Portfolio managers.” Portfolio managers Christopher S. Adams, Francis X. Morris, Michael S. Morris, and Donald G. Padilla have primary responsibility for making day-to-day investment decisions for the Fund. Messrs. Adams, Morris, Morris, and Padilla assumed responsibility for the Fund in November 2004. Christopher S. Adams, CFA, Vice President, Portfolio Manager, Senior Equity Analyst Christopher S. Adams is a portfolio manager on the firm’s Core Equity team. He also performs analysis and research to support the portfolio management function. From 1995 to 1998, he served as the firm’s vice president, strategic planning. Prior to joining Delaware Investments in 1995 as assistant vice president of strategic planning, Adams had approximately 10 years of experience in the financial services industry in the U.S. and U.K., including positions with Coopers & Lybrand, The Sumitomo Bank, Bank of America, and Lloyds Bank. Adams holds both bachelor’s and master’s degrees in history and economics from Oxford University, England, and received an MBA with dual concentrations in finance and insurance/risk management from The Wharton School of the University of Pennsylvania. He is a past president of the CFA Society of Philadelphia. Francis X. Morris, Senior Vice President, Chief Investment Officer — Core Equity Francis X. Morris joined Delaware Investments in 1997 as a vice president and portfolio manager, and is currently the chief investment officer for Core Equity investments. He is also a member of the firm’s asset allocation committee, which is responsible for building and managing multi-asset class portfolios.Prior to joining the firm, Morris served as vice president and director of equity research at PNC Asset Management. He received a bachelor’s degree from Providence College and holds an MBA from Widener University. He is currently a member of the Business Advisory Council of the Providence College School of Business. Morris is a past president of the CFA Society of Philadelphia and is a member of the CFA Institute. He is a former officer of the National Association of Petroleum Investment Analysts. Michael S. Morris, CFA, Vice President, Portfolio Manager, Senior Equity Analyst Michael S. Morris, who joined Delaware Investments in 1999 as assistant vice president and senior analyst, is currently a portfolio manager on the firm’s Core Equity team. He also performs analysis and research to support the portfolio management function. Prior to joining the firm, he worked as a senior equity analyst at Newbold’s Asset Management, covering financial stocks. Morris began his investment career in 1993 at Ohio Casualty. He earned his bachelor’s degree in finance from Indiana University and an MBA from The Wharton School of the University of Pennsylvania. He is a former member of the Bank and Financial Analysts Association. Donald G. Padilla, CFA, Vice President, Portfolio Manager, Senior Equity Analyst Donald G. Padilla is currently a portfolio manager on the firm’s Core Equity team. He also performs analysis and research to support the portfolio management function. Padilla joined Delaware Investments in 1994 as assistant controller in the firm’s treasury function, responsible for managing corporate cash investments, developing financial models, and overseeing the financial operations of the Lincoln Life 401(k) annuities segment. Prior to joining Delaware Investments, he held various positions at The Vanguard Group. Padilla holds a bachelor’s degree in accounting from Lehigh University, and he is a member of the CFA Society of Philadelphia. The SAI provides additional information about the portfolio managers' compensation, other accounts managed by the portfolio managers, and the portfolio managers' ownership of Fund shares. Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated June 18, 2012.
